DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) filled on 07/14/2022, 07/21/2022 and 09/22/2022 is being considered in the examination of this application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 36 recites the limitation “each panel” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 11-13, 15, 20, 24, 29 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 2016/03400061 A1), hereinafter “Bose”, in view of Berger (US 2016/0325520 A1).
9.	Regarding Claim 11, Bose discloses a spacecraft panel (Abstract and para. [0033]; spacecraft panels 104/105/104/106/107/109 as illustrated in FIGS. 1-2).
	Bose is silent regarding skins, grids of stiffeners, and truss structures of the panel. 
	Berger discloses a panel (Berger Abstract and paras. [0121]-[0124] and [0137]; panel 22h as seen in FIGS. 5-6D and 12-12A) comprising:
	a first skin (first skin as seen in FIGS. 12-12A) having a first grid of stiffeners (first grid of stiffeners achieved by a series of repeating unit cells 10a/10b forming a first grid of stiffeners as seen in FIGS. FIGS. 5-6D), 
	a second skin (second skin as seen in FIGS. 12-12A) spaced apart from the first skin and having a second grid of stiffeners (second grid of stiffeners achieved by a series of repeating unit cells 10a/10b forming a second grid stiffeners as seen in FIGS. FIGS. 5-6D), and 
	a first truss structure (truss structures such as unit cells 10a/10b) connecting the first skin to the second skin (FIGS. 5-6D and FIGS. 12-12A), the truss structure including a plurality of truss members (truss members 12b/14b as seen in FIG. 5), each extending between a first node (truss members 12b/14b which extend from a first node as seen in FIG. 5) coinciding with an intersection of the first grid of stiffeners and a second node coinciding with an intersection of the second grid of stiffeners (coinciding nodes of the first grid of stiffeners and the second grid of stiffeners as seen in FIG. 6A which is defined as a top view of the assembled structure), wherein the first skin, second skin, and first truss structure form a single monolithic unit and have an identical composition (paras. [0004]-[0006], [0103], [0122] and [0141]; assembled structures fabricated via additive/direct manufacturing to form a single monolithic unit, as such the composition of the various portions of the assembled panel are by definition of an identical composition).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bose to use the arrangement of Berger, as a known arrangement of skins, stiffeners and truss structures for the purpose of providing multi-directional structural properties, manufacturing methods conducive to complex designs with low cost a well as weight reduction benefits to a spacecraft panel (Berger paras. [0004]-[0006]).
10.	Regarding Claim 12, modified Bose discloses (see Berger) the spacecraft panel of claim 11, further comprising a reinforced region configured for one of impact shielding (paras. [0004], [0133] and [0154]).
11.	Regarding Claim 13, modified Bose discloses (see Berger) the spacecraft panel of 11, wherein plurality of truss members (12b/14b) form an array of core structures (array of core structures as seen in FIGS. 6, 6B and 12-12A). 
12.	Regarding Claim 15, modified Bose discloses the spacecraft panel of claim 11, one or more walls between the first and the second skin forming an internal passage embedded between the first and second skins (one or more walls 12a of unit cell 10A as seen in FIGS. 3 and 6 forming an internal passage embedded between the first and second skins). 
13.	Regarding Claim 20, Bose discloses a spacecraft (Abstract and para. [0033]; spacecraft 100 as seen in FIG. 1), comprising:
	a body (101) including at least one additively manufactured panels (the product by process limitation of “additively manufactured” is not required, however, see panels 104/105/104/106/107/109 as illustrated in FIGS. 1-2); and
	wherein each panel is a single unit (FIG. 2 illustrates single units in each of the panels).
	Bose is silent regarding skins, grids of stiffeners, and truss structures of the panel. 
	Berger discloses a panel (Berger Abstract and paras. [0121]-[0124] and [0137]; panel 22h as seen in FIGS. 5-6D and 12-12A) comprising:
	a first skin (first skin as seen in FIGS. 12-12A) having a first grid of stiffeners (first grid of stiffeners achieved by stiffeners 16b of a series of repeating unit cells 10a/10b forming a first grid of stiffeners as seen in FIGS. FIGS. 5-6D), 
	a second skin (second skin as seen in FIGS. 12-12A) spaced apart from the first skin and having a second grid of stiffeners (second grid of stiffeners achieved stiffeners 16b of the series of repeating unit cells 10a/10b forming a second grid stiffeners as seen in FIGS. FIGS. 5-6D), and 
	a first truss structure (truss structures such as unit cells 10a/10b) connecting the first skin to the second skin (FIGS. 5-6D and FIGS. 12-12A), the truss structure including a plurality of truss members (truss members 12b/14b as seen in FIG. 5), each extending between a first node (truss members 12b/14b which extend from a first node as seen in FIG. 5) coinciding with an intersection of the first grid of stiffeners and a second node coinciding with an intersection of the second grid of stiffeners (coinciding nodes of the first grid of stiffeners and the second grid of stiffeners as seen in FIG. 6A which is defined as a top view of the assembled structure), 
	wherein the first skin, second skin, and first truss structure form a single monolithic unit (para. [0004]-[0006], [0103], [0122], [0141]; assembled structures fabricated via additive/direct manufacturing to form a single monolithic unit), each stiffener of the first grid of stiffeners and the second grid of stiffeners is non-planar (paras. [0121] and [0123]; stiffeners 16b defined as cell edges, having the same geometry as cell edges 16a as seen in FIGS. 2 and 5, which are disclosed as having a variable geometry that of which allows the stiffeners 16b to be non-planar). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bose to use the arrangement of Berger, as a known arrangement of skins, stiffeners and truss structures for the purpose of providing multi-directional structural properties, manufacturing methods conducive to complex designs with low cost a well as weight reduction benefits to a spacecraft panel (Berger paras. [0004]-[0006]).
14.	Regarding Claim 24, modified Bose discloses (see Berger) the spacecraft panel of claim 11, wherein each stiffener of the first grid of stiffeners and the second grid of stiffeners has a cross-sectional shape of any geometry (paras. [0121] and [0123]; the grids of stiffeners 16b as seen in FIGS. 2 and 5 can have a geometrical cross-section of varying shapes).
	Modified Bose is silent regarding the first grid of stiffeners and the second grid of stiffeners specifically has a triangular cross-sectional shape, however, it would have been obvious matter of design choice to the modify the invention of modified Bose such that grids of stiffeners have a triangular cross-sectional shape, since the applicant has not disclosed that the triangular cross-sectional shapes produces any unexpected results or is critical to the design, and it appears that the invention of modified Bose would perform equally if the cross-sectional shape of the grids of stiffeners were not triangular. 
15.	Regarding Claim 29, modified Bose discloses (see Berger) the spacecraft panel of claim 11, wherein the single monolithic unit consists of plurality of layers and wherein a print direction influences loading characteristics of the panel (para. [0005]; with consideration of the panel and the assembled structured is fabricated via directing manufacturing (i.e. additive manufacturing, 3d printing) the single monolithic unit by definition consists of a plurality of layers, and para. [0154] discloses a comparison of print directions of the unit cells of the constructed panel for a comparison of stress vs. strain response as seen in FIGS. 27-29).
	Modified Bose is silent regarding the layers of material are specifically perpendicular to the first and second skins; however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose such that plurality of layers are perpendicular to the first and the second skin, for the predictable advantage of fabricating a spacecraft panel in a manner that is capable of withstanding and mitigating loads as intended by the application of the panel by the user. 
15a.	Regarding Claim 31, modified Bose discloses (see Berger) the spacecraft panel of claim 29, wherein each layer of the plurality of layers include a portion of the first skin, a portion of the truss and a portion of the skin (with consideration of the panel being additively manufactured, each of layer of the plurality of layers must include at least a portion of the first and second skins as well as the truss). 
16.	Regarding Claim 32, modified Bose discloses (see Berger) the spacecraft panel of claim 11, wherein the single monolithic unit includes no joints or seams (with consideration of the monolithic unit constructed via direct manufacturing, the unit by definition includes no joints or seams).
17.	Regarding Claim 33, modified Bose discloses (see Berger) the spacecraft panel of claim 11, wherein the single monolithic unit includes no welds, adhesive, or fasteners (with consideration of the monolithic unit constructed via direct manufacturing, the unit is free of welds, adhesive as well as fasteners).
18.	Regarding Claim 34, modified Bose discloses (see Berger) the spacecraft of claim 20, wherein each truss member of the plurality of truss members is non-planar (paras. [0121] and [0123]; truss members 12b/14b comprising of variable geometries such that the truss members 12b/14b are non-planar as seen in FIGS. 2 and 5). 
19.	Regarding Claim 35, modified Bose discloses (see Berger) the spacecraft of claim 34, wherein each of the plurality of truss members (12b/14b) is cylindrical (FIG. 5). 
20.	Regarding 36, modified Bose discloses (see Berger) the spacecraft of claim 20, wherein:
	each panel has a secondary axis perpendicular to the first and second skins (a secondary axis that can be parallel to the skins of the panel as seen in FIG. 12A), 
	an oblique stiffener angle is defined between a side of each stiffener and the secondary axis (an oblique stiffener angle such as an angle between sides of stiffeners 16b relative to the secondary axis bisecting the panel as seen in FIGS. 5 and 12A).
21.	Regarding Claim 37, modified Bose discloses (see Berger the spacecraft of claim 20, wherein each stiffener angle is between 35 and 50 degrees (para. [0119]; first structure 10a/10b defined as a unit cell with a cell geometry such as an octet-truss which is a specific tessellation pattern of octahedrons and tetrahedrons which have a 45 degree angle between horizontal and vertical members, as such the stiffener angle of between the side of stiffeners 16b and the secondary axis is between 35 and 50 degrees).
	 
22.	Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1) and Berger (US 2016/0325520 A1) as applied to claims 11 and 13 above, and further in view of Toufine (EP 3034208 A1), see translation for references made to the text.
23.	Regarding Claim 14, modified Bose discloses the panel of claim 13.
	Modified Bose is silent regarding a variable density of the core structures about various portions of the panel.
Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) wherein a density of the core structures varies from a first portion of the panel to a second portion of the panel (para. [0036], ln. 322-333; densified zone 180 with variable density being one portion and another portion comprising of elements 18 of the core structure having a different density). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Toufine, as a known spacecraft panel with core structures of variable density arrangement for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.
24.	Regarding Claim 16, modified Bose discloses the panel of claim 11. 
	Modified Bose is silent regarding one or more walls between the skins forming a passage through the skins. 
Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) comprising one or more walls between the first skin and the second skin forming a passage through the first and second skins from one side of the panel to an opposite side of the panel (one or more walls achieved by a cut through panel the panel, specifically through the upper skin, lower skin 15 and densified zone 180 for creating a bore (i.e. passageway) for accommodating insert 21 for evidence see para. [0036] for a disclosure regarding the cutout to panel 8 for accommodating an insert having a shank 6, and collars 7 which rest upon the skins once installed, indicating that the bore must be a through a cut and similarly being applied to panel 10 as see, in FIGS. 3-5 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Toufine, as a known through passage on a spacecraft panel arrangement for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.

25.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 2016/03400061 A1) and Berger (US 2016/0325520 A1) as applied to claim 11 above, and further in view of Beyerle et al. (US 20190337220 A1), hereinafter “Beyerle”.
26.	Regarding Claim 17, modified Bose discloses the spacecraft panel of claim 11.
	Modified Bose is silent regarding a third skin and a second truss structure.
	Beyerle discloses a spacecraft panel (Beyerle Abstract, paras. [0002] and [0082]; spacecraft panel 700 as seen in FIG. 7) comprising:
a third skin (third skin 720), and
	a second truss structure (714) connecting the second skin (715) to the third skin (720). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose to use the arrangement of Beyerle, as a known arrangement of a plurality of skins and embedded truss structures for the purpose of optimizing the strength properties of a spacecraft panel as well as providing electromagnetic shielding capabilities to the spacecraft (Beyerle para. [0002]). 

27.	Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1) and Berger (US 2016/0325520 A1) as applied to claims 29, and further in view of Isaacs et al. (US 2018/0106564 A1), hereinafter “Isaacs”.
28.	Regarding Claim 30, modified Bose discloses (see Berger) the spacecraft panel of claim 29, wherein the layers of material comprise laser sintering (the product by process limitation of “laser sintered aluminum” is not required, however, see para. [0140] for a disclosure of laser sintering).
	Modified Bose is silent regarding aluminum.
	Issacs discloses an additive manufactured part (Issacs) wherein the layers of material comprise laser sintered aluminum (paras. [0011], [0069] and [0092]; additive manufacturing device 150 utilized in laser sintering aluminum, as such the layers of material must comprises laser sintered aluminum). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bose as taught by Isaacs such that the layers of material comprise laser sintering aluminum, for the purpose of fabricating a spacecraft panel by using conventional materials that are readily available, in-expensive and provide optimal structural characteristics. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard Green/Primary Examiner, Art Unit 3647